UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                              )
CHRISTOPHER EARL STRUNK,                      )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )       Civil Action No. 08-2234 (RJL)
                                              )
UNITED STATES DEPARTMENT                      )
OF STATE, eta!.,                              )
                                              )
                       Defendants.            )
--------------------------)
                                              ORDER

                                         March    1~2011
       For the reasons stated in the accompanying Memorandum Opinion, it is hereby

       ORDERED that defendants' motion for summary judgment [Dkt. #37] is GRANTED IN

PART and DENIED IN PART WITHOUT PREJUDICE; it is

       FURTHER ORDERED that plaintiffs Notice of Motion for an Order of the Department

of State to Release the FOIA Requested Information of Stanley-Ann Dunham [Dkt. #35] is

DENIED; and it is

       FURTHER ORDERED that defendants shall file a renewed motion for summary

judgment with respect to plaintiffs FOIA request to U.S. Customs and Border Protection not

later than April 29, 2011; plaintiff shall file his opposition or other response to the motion not

later than May 27, 2011; defendants shall file a reply, if any, not later than June 17,2011.

       SO ORDERED.




                                                      United States District Judge